Citation Nr: 0823002	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  07-33 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether it is proper to offset Dependency and Indemnity 
Compensation (DIC) benefits in the entire amount of a 
$100,000 settlement under the Federal Torts Claims Act 
(FTCA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to May 
1946.  He died in 2002.  The appellant is the veteran's 
widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that granted the appellant's claim 
for service connection for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1151 and found that the 
entire amount of a $100,000 settlement under the FTCA should 
be offset against the DIC benefits awarded to the appellant.

By a June 24, 2008 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c).

The appellant's VA Form 9 (Appeal to the Board), submitted to 
the RO in October 2007, indicated that she wished to appear 
before a Veterans Law Judge at the RO.  Pursuant to that 
request, the appellant was scheduled for a Travel Board 
hearing on May 20, 2008.  The appellant failed to appear at 
that hearing; in a May 22, 2008 written statement from the 
appellant's representative, the appellant's advanced age and 
associated transportation difficulties were cited as the 
reasons for her failure to appear at her Board hearing.  
However, the appellant has not asked that the hearing be 
rescheduled.  Accordingly, the appellant's request for a 
Board hearing is considered to be withdrawn.  See 38 C.F.R. 
§ 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

38 U.S.C.A. § 1151(b) provides in pertinent part that, where 
"an individual" is awarded a judgment against the United 
States or enters a settlement or compromise under the FTCA by 
reason of death treated under that section as if service 
connected, no benefits shall be paid "to such individual" on 
account of that death until the total amount of the judgment, 
settlement, or compromise has been offset.

The legal status in which a claimant recovers tort damages 
must be considered in determining the sum to be offset under 
38 U.S.C.A. § 1151(b).  VAOPGCPREC 79-90.  In this case, the 
evidence of record includes a United States District Court 
disbursement sheet which reflects that the total amount of 
the settlement of the FTCA claim submitted by the appellant 
and the veteran's four adult children was $100,000.  The 
evidence of record also includes a copy of the check that the 
appellant received from the trust account ($17,595).  
However, the disbursement sheet does not describe the 
capacity in which the appellant (or any of the other 
plaintiffs) was to receive the settlement.  

The evidence as to the capacity in which the appellant 
received the settlement award appears incomplete.  The 
appellant must be afforded the opportunity to show whether 
she received the settlement in a capacity other than as an 
individual, and to show whether any part of the settlement 
was received on behalf of the veteran's estate, or on behalf 
of another party other than the appellant herself, or was 
used to satisfy debts of the veteran, such as for burial 
expenses.  The Board notes that the appellant received 
approximately $4,470 more than the other plaintiffs and that 
that amount, in turn, appears to be the amount paid by the 
appellant for the veteran's funeral services.

In addition, because the appellant's capacity when she 
received the FTCA settlement is not clearly identified, it is 
therefore also unclear as to whether the attorney fees and 
expenses ($29,033) were paid out of settlement proceeds that 
legally inured to the estate or were paid by the appellant as 
an 'individual.'  If the appellant represented the estate 
alone, and not herself, then it would appear that attorney 
fees would not be offset.  See Neal v. Derwinski, 2 Vet. App. 
296 (1992).  This is a matter which would be of some concern 
to the appellant, given the amount of attorney fees in this 
case.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. 
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a copy of 
the litigation file maintained by the VA 
Regional Counsel or General Counsel in 
the matter of the appellant's FTCA claim, 
for association with the claims file, to 
include any documents establishing the 
nature of appellant's status in the FTCA 
suit and any documents relevant to the 
nature of awarded damages and the 
allocation/distribution of the settlement 
proceeds.  

If the appellant's legal capacity is not 
stated in the documents, the AMC/RO 
should ask the VA Regional or General 
Counsel to clarify whether the appellant 
received any amount in a capacity other 
than as an individual, or which portion 
compensated the appellant as a personal 
representative of the veteran's estate.  
See Neal v. Derwinski, 2 Vet. App. 296, 
298-299 (1992); VAOPGCPREC 79-90.  The 
discussion should address whether any or 
all of the damages awarded in the FTCA 
action in this case would be considered 
as awarded under a state survival statute 
not subject to recovery by offset under 
38 U.S.C.A. § 1151 or whether all damages 
should be considered as awarded pursuant 
to a wrongful death statute, thereby 
subject to offset under the statute.  

The AMC/RO should request a discussion as 
to:

a.)  How much of the settlement was paid 
to the appellant as an 'individual'; 

b.)  Whether any part of the settlement 
was received on behalf of the veteran's 
estate, or on behalf of another party 
other than the appellant herself, 

c.)  Whether any part of the settlement 
was used to satisfy debts of the veteran, 
such as burial expenses; and 

d.)  Whether the attorney fees paid out 
of the proceeds from that portion of the 
award that went to the appellant were to 
her as an 'individual' or were from the 
proceeds of the settlement that went to 
the estate.  VAOPGCPREC 7-94.

2.  After completion of the above and any 
additional development deemed necessary, 
the claim on appeal should be 
readjudicated.  The readjudication must 
include a recalculation of the proper 
amount of offset for the appellant's DIC 
benefits.

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the AMC/RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


